217 Wis.2d 449 (1998)
576 N.W.2d 929
Andrea MOULAS, Plaintiff-Appellant-Petitioner,
v.
PBC PRODUCTIONS INCORPORATED, d/b/a/ Milwaukee Admirals, Fireman's Fund Insurance Company, Bradley Center Corporation and St. Paul Fire & Marine Insurance Company, Defendants-Respondents,
COMPCARE HEALTH INSURANCE CORPORATION, Defendant.
No. 96-1784.
Supreme Court of Wisconsin.
Oral argument April 7, 1998.
Decided April 30, 1998.
For the plaintiff-appellant-petitioner there were briefs by William A. Denny, Jonathan Cermele and *450 Denny & Yanisch, Elm Grove and oral argument by William A. Denny and Jonathan Cermele.
For the defendants-respondents there was a brief by Michael D. Stotler and Bren, Przybeck & Stotler, Milwaukee and oral argument by Michael D. Stotler.
¶ 1. PER CURIAM.
The court is equally divided on the question of whether the decision of the court of appeals, Moulas v. PBC Productions Inc., 213 Wis. 2d 406, 570 N.W.2d 739 (Ct. App. 1997), should be affirmed or reversed. Justice DONALD W. STEINMETZ, Justice JON P. WILCOX and Justice N. PATRICK CROOKS would affirm; Chief Justice SHIRLEY S. ABRAHAMSON, Justice WILLIAM A. BABLITCH and Justice ANN WALSH BRADLEY would reverse. Justice JANINE P. GESKE did not participate. Accordingly, the decision of the court of appeals is affirmed.